 



Exhibit 10.1
FIRST AMENDMENT AGREEMENT
     This First Amendment Agreement dated as of May 10, 2005 (this “Amendment”)
is among (i) Pride Offshore, Inc., a Delaware corporation (the “Borrower”),
(ii) the Revolving Lenders and Term Lenders (collectively, together with the
Swingline Lenders, the “Lenders”) that are parties to the Credit Agreement dated
as of July 7, 2004 (the “Credit Agreement”) among the Borrower, the guarantors
party thereto, the Revolving Lenders, the Term Lenders, Citicorp North America,
Inc., as administrative agent (the “Administrative Agent”) under the Credit
Agreement, Calyon New York Branch and Natexis Banques Populaires, as issuers of
letters of credit under the Credit Agreement (the “Issuing Banks”), and Calyon
New York Branch and Natexis Banques Populaires, as swingline lenders under the
Credit Agreement (the “Swingline Lenders”), (iii) the Administrative Agent,
(iv) the Issuing Banks, and (v) the Swingline Lenders. In consideration of the
mutual promises contained herein, the Borrower, the Lenders, the Administrative
Agent and the Issuing Banks agree as set forth herein.
     Section 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
     Section 1.1. Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by adding thereto a new definition of “Redeemable Stock” reading as
follows:
     “Redeemable Stock” means, with respect to any Person, any Equity Interest
that by its terms or otherwise is required to be redeemed, or is redeemable at
the option of the holder thereof, at a fixed or determinable date or dates prior
to or on July 31, 2011, or is exchangeable into Debt of such Person or any of
its subsidiaries.
     Section 1.2. Section 5.02. Section 5.02(m) of the Credit Agreement is
hereby amended in its entirety to read as follows:
     (m) Distributions. Directly or indirectly, declare, pay or make any
Distribution, or permit any Subsidiary to declare, pay or make any Distribution,
except (i) any Subsidiary (other than the Borrower) may declare and make
Distributions ratably to the holders of its Equity Interests, and (ii) if no
Event of Default exists or would result therefrom, (a) the Borrower may make
Distributions to the Parent; and (b) the Parent may repurchase or redeem any of
its Equity Interest; provided that such repurchase or redemption is made by
exchange for the Parent’s Equity Interest (other than Redeemable Stock) or out
of the net cash proceeds from the substantially concurrent issuance or sale
(other than to a Subsidiary) of the Parent’s Equity Interest (other than
Redeemable Stock).
     Section 2. Miscellaneous.
     Section 2.1. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its conflicts of law rules (other than Section 5-1401 of the New York General
Obligations Law).
     Section 2.2. Preservation. The Credit Agreement, as specifically modified
by the terms of this Amendment, and each other Credit Document, remains in full
force and effect. Capitalized terms used herein that are not defined herein and
are defined in the Credit Agreement, as amended hereby, are used herein as
defined in the Credit Agreement, as amended hereby.
     Section 2.3. Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed

 



--------------------------------------------------------------------------------



 



shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
     Section 2.4. Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent, the Issuing Banks and the Lenders that
(i) the execution, delivery and performance by the Borrower of this Amendment
and the performance of the Credit Agreement, as amended hereby, by the Borrower
are within the Parent’s and the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action of the Parent and the Borrower,
require, in respect of the Borrower, no material authorization, approval or
other action by, or notice to or filing with, any governmental authority or
regulatory body, do not contravene (A) the Parent’s or the Borrower’s
certificate of incorporation or by-laws, or (B) any law applicable to the
Borrower, and will not result in the creation or imposition of any Lien
prohibited by the Credit Agreement on any asset of the Parent or of any
Subsidiary, (ii) this Amendment has been duly executed and delivered by the
Borrower, (iii) this Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity, (iv) the representations
and warranties contained in Section 4.01 of the Credit Agreement, as amended
hereby, are correct on and as of the date hereof as though made on and as of the
date hereof, and the representations and warranties contained in any other
Credit Document are correct in all material respects on and as of the date
hereof as though made on and as of the date hereof (other than those
representations and warranties that expressly relate solely to a specific
earlier date and that remain correct as of such earlier date), and (v) no event
has occurred and is continuing, or would result from this Amendment, which
constitutes a Default or an Event of Default.
     Section 2.5. Lender Credit Decision. Each of the Lenders and Issuing Banks
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment and to agree to the various
matters set forth herein. Each of the Lenders and Issuing Banks also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the
Credit Agreement as amended hereby.
     Section 2.6. Effectiveness. Following the execution of this Amendment by
the Majority Lenders and the Borrower, this Amendment will be effective as of
the date first above written. Delivery of an executed signature page to this
Amendment by telecopier shall be as effective as delivery of a manually executed
counterpart of this Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWER:

PRIDE OFFSHORE, INC.
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer   

-2-



--------------------------------------------------------------------------------



 



         

            AGENT:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent
      By:   /s/ Illegible        Authorized Officer             

            ISSUING BANKS AND SWINGLINE LENDERS:

CALYON NEW YORK BRANCH,
as an Issuing Bank and as a Swingline Lender
      By:   /s/ Phillipe Soustra        Authorized Officer              By:  
/s/ Attica Coach        Authorized Officer     

            NATEXIS BANQUES POPULAIRES,
as an Issuing Bank and as a Swingline Lender
      By:   /s/ Timothy L. Polvado        Authorized Officer              By:  
/s/ Louis P. Laville, III        Authorized Officer   

-3-



--------------------------------------------------------------------------------



 



         

            OTHER LENDERS:

CITICORP NORTH AMERICA, INC.
      By:   /s/ David E. Graber        Authorized Officer             

            NATEXIS BANQUES POPULAIRES
      By:   /s/ Timothy L. Polvado        Authorized Officer              By:  
/s/ Renaud J. d’Herbes        Authorized Officer     

            BANK OF AMERICA, N.A.
      By:   /s/ Claire Liu        Authorized Officer             

            NORDEA
      By:   /s/ Anne Engen        Authorized Officer              By:   /s/
Alison B. Barber        Authorized Officer     

            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Calli S. Hayes        Authorized Officer              By:   /s/
Albert Fischetti        Authorized Officer     

            CALYON NEW YORK BRANCH
      By:   /s/ Phillipe Soustra        Authorized Officer              By:  
/s/ Attica Coach        Authorized Officer     

            BNP PARIBAS
      By:   /s/ Illegible        Authorized Officer           

-4-



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ William M. Ginn         Authorized Officer             

            SEB
      By:   /s/ Bard Braekke         Authorized Officer              By:   /s/
Erling Amundsen        Authorized Officer     

            DnB NOR BANK ASA
      By:   /s/ Barbara Cronquist        Authorized Officer              By:  
/s/ Nikolai A. Nachamkin        Authorized Officer     

            HSH NORDBANK AG
      By:   /s/ Urbanlak        Authorized Officer              By:   /s/ Kai
Braunsdorf        Authorized Officer     

            VEREINS-UND WESTBANK AG (Bayerische Hypo-und Vereinsbank AG)
      By:   /s/ F. Mahiny         Authorized Officer              By:   /s/
Marquart           

-5-



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION     (FORMERLY SOUTHWEST BANK OF
TEXAS N.A.)
      By:   /s/ Carmen Jordan        Authorized Officer           

              BABSON CLO LTD. 2004-I     BABSON CLO LTD. 2004-II     SUFFIELD
CLO, LIMITED     TRYON CLO LTD. 2000-I
 
  By:   Babson Capital Management LLC
 
      as Collateral Manager
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            C.M. LIFE INSURANCE COMPANY
 
  By:   Babson Capital Management LLC
 
      as Investment Sub-Adviser
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            MAPLEWOOD (CAYMAN) LIMITED
 
  By:   Babson Capital Management LLC
 
      as Investment Manager
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY
 
  By:   Babson Capital Management LLC
 
      as Investment Adviser
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer  

              LOAN FUNDING VIII LLC
 
  By:   Babson Capital Management LLC
 
      as Portfolio Manager
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            PHOENIX FUNDING LIMITED
 
  By:   Babson Capital Management LLC
 
      as Financial Sub-Agent
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            SIMSBURY CLO, LIMITED
 
  By:   Babson Capital Management LLC under
 
      delegated authority from Massachusetts
 
      Mutual Life Insurance Company as
 
      Collateral Manager
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            BILL & MELINDA GATES FOUNDATION
 
  By:   Babson Capital Management LLC
 
      as Investment Adviser
 
       
 
       
 
  By:   /s/ John W. Stelwagon
 
       
 
      Authorized Officer
 
       
 
            BANQUE DE L’ECONOMIE DU COMMERCE ET
DE LA MONETIQUE  

         
 
  By:   /s/ P. Battaglid
 
       
 
      Authorized Officer
 
       
 
       
 
  By:   /s/ M. Brickert
 
       
 
      Authorized Officer
 
       
 
            THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND
 
       
 
       
 
  By:   /s/ Paul Harlingen
 
       
 
      Authorized Officer
 
       
 
            BLUE SQUARE FUNDING LIMITED SERIES 3
 
       
 
       
 
  By:   /s/ Alice L. Wagner
 
       
 
      Authorized Officer
 
       
 
            CSAM FUNDING IV
 
       
 
       
 
  By:   /s/ David H. Lerner
 
       
 
      Authorized Officer
 
       
 
            EMERALD ORCHARD LIMITED
 
       
 
       
 
  By:   /s/ D. Robinson
 
       
 
      Authorized Officer
 
       
 
            FIDELITY ADVISOR SERIES II: FIDELITY
FLOATING RATE HIGH INCOME FUND  

         
 
  By:   /s/ John Costello
 
       
 
      Authorized Officer
 
       
 
            FOREST SPC LLC
 
       
 
       
 
  By:   /s/ Meredith J. Koslick
 
       
 
      Authorized Officer
 
       
 
            HCM US LOANS MAC 43, LTD
 
  By:   Highland Capital Management, L.P.,
 
      as Attorney-in-Fact
 
       
 
       
 
  By:   /s/ David Lancelot
 
       
 
      Authorized Officer
 
       
 
            HIGHLAND OFFSHORE PARTNERS, L.P.
 
  By:   Highland Capital Management, L.P.,
 
      as General Partner
 
       
 
       
 
  By:   /s/ David Lancelot
 
       
 
      Authorized Officer
 
       
 
            HUDSON STRAITS CLO 2004, LTD.
 
  By:   Royal Bank of Canada as Collateral
 
      Manager
 
       
 
       
 
  By:   /s/ Melissa Marano
 
       
 
      Authorized Officer
 
       
 
            KATONAH I, LTD.  

         
 
  By:   /s/ Ralph Della Rocca
 
       
 
      Authorized Officer
 
       
 
            KATONAH II, LTD.
 
  By:   Sankaty Advisors LLC,
 
      as Sub-Advisors
 
       
 
       
 
  By:   /s/ Diane J. Exter
 
       
 
      Authorized Officer
 
       
 
            KATONAH III, LTD.
 
       
 
       
 
  By:   /s/ Ralph Della Rocca
 
       
 
      Authorized Officer
 
       
 
            KATONAH VI, LTD.
 
       
 
       
 
  By:   /s/ Ralph Della Rocca
 
       
 
      Authorized Officer
 
       
 
            LCM 1 LIMITED PARTNERSHIP
 
  By:   Lyon Capital Management LLC,
 
      As Collateral Manager
 
       
 
       
 
  By:   /s/ Alexander B. Kenna
 
       
 
      Authorized Officer
 
       
 
            LCM III, LTD.
 
  By:   Lyon Capital Management LLC,
 
      As Collateral Manager  

         
 
  By:   /s/ Alexander B. Kenna
 
       
 
      Authorized Officer
 
       
 
            LIGHTPOINT CLO 2004-I, LTD.     PREMIUM LOAN TRUST I, LTD.
 
       
 
       
 
  By:   /s/ Thomas A. Kramer
 
       
 
      Authorized Officer
 
       
 
            LOAN FUNDING VII LLC
 
  By:   Highland Capital Management, L.P.,
 
      as Collateral Manager
 
       
 
       
 
  By:   /s/ David Lancelot
 
       
 
      Authorized Officer
 
       
 
            LOAN STAR STATE TRUST
 
  By:   Its Investment Manager,
 
      Highland Capital Management, L.P.,
 
      By Its General Partner, Strand Advisors, Inc.
 
       
 
       
 
  By:   /s/ David Lancelot
 
       
 
      Authorized Officer
 
       
 
            METLIFE BANK NATIONAL ASSOCIATION NA
 
       
 
  By:   /s/ James R. Dingler
 
       
 
      Authorized Officer
 
       
 
            METROPOLITAN LIFE INSURANCE
COMPANY, INC.  

         
 
  By:   /s/ James R. Dingler
 
       
 
      Authorized Officer
 
       
 
            PPM SHADOW CREEK FUNDING LLC
 
       
 
       
 
  By:   /s/ Meredith J. Koslick
 
       
 
      Authorized Officer
 
       
 
            RESTORATION FUNDING CLO, LTD.
 
  By:   Highland Capital Management, L.P.,
 
      As General Partner
 
       
 
       
 
  By:   /s/ David Lancelot
 
       
 
      Authorized Officer
 
       
 
            SUN LIFE ASSURANCE COMPANY OF
CANADA (US)
 
  By:   Fairlead Capital Management, Inc.,
 
      as Sub-Advisor
 
       
 
       
 
  By:   /s/ Melissa Marano
 
       
 
      Authorized Officer

-6-



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND CONSENT
     To induce the Administrative Agent, the Issuing Banks and the Lenders to
execute the foregoing First Amendment Agreement, each of the undersigned
Guarantors hereby (a) consents to the execution, delivery and performance of
such First Amendment Agreement, (b) agrees that (1) neither any Credit Document
executed by it nor any obligation of any of the undersigned nor any right or
remedy of the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender with respect to any undersigned Guarantor is released or impaired by
such First Amendment Agreement, and (2) this acknowledgment and consent shall
not be construed as requiring the consent or agreement of any undersigned
Guarantor in any circumstance, and (c) ratifies and confirms all provisions of
the Credit Documents executed by it.

            GUARANTORS:

PRIDE INTERNATIONAL, INC.
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President — Treasury and Investor Relations     

            MEXICO DRILLING LIMITED LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PRIDE CENTRAL AMERICA, LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PRIDE OFFSHORE INTERNATIONAL LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer   

-7-



--------------------------------------------------------------------------------



 



         

            PRIDE SOUTH PACIFIC LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PRIDE DRILLING, LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PRIDE NORTH AMERICA LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PETROLEUM SUPPLY COMPANY
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PRIDE INTERNATIONAL SERVICES, INC.
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

            PRIDE MEXICO HOLDINGS, LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer   

-8-



--------------------------------------------------------------------------------



 



         

            PRIDE INTERNATIONAL MANAGEMENT COMPANY
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

-9-